Citation Nr: 0610498	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  04-19 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to restoration of service connection for 
prostate cancer and various residual disabilities including 
urinary incontinence and a painful scar based upon the legal 
presumption of the appellant's exposure to herbicide agents 
in service.  

2.  Entitlement to service connection for depression as 
secondary to prostate cancer.  

3.  Entitlement to service connection for diabetes  mellitus, 
Type II, due to the appellant's exposure to herbicide agents 
in service.  

4.  Entitlement to service connection for a skin condition 
due to the appellant's exposure to herbicide agents in 
service.  

5.  Entitlement to service connection for arthritis of the 
left knee.  

6.  Entitlement to service connection for arthritis of the 
left hip.  

7.  Entitlement to an increased rating for the postoperative 
residuals (post hemigastrectomy and vagotomy) of duodenal 
ulcer disease, including irritable bowel syndrome, currently 
rated 40 percent disabling.  

8.  Entitlement to service connection for prostate cancer as 
a result of direct exposure to Agent Orange in service.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from January 1955 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from various rating determinations by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  

The severance issues are limited to the question of clear and 
unmistakable error (CUE) in the March 1999 rating action 
which initially granted service connection for prostate 
cancer based solely upon the legal presumption (38 C.F.R. 
§ 3.307(a)(6)(iii)(1998)) of the appellant's exposure to 
herbicides in service.  During the course of this appeal, the 
appellant has asserted new claims seeking service connection 
for prostate cancer and various residual disabilities based 
upon the alternative theory of his direct exposure to and 
contact with Agent Orange while serving on the U.S.S. BON 
HOMME RICHARD, which was allegedly transporting this 
herbicide at the time of the appellant's service.  Cf. 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  These new 
claims have not been adjudicated by the RO, but they are 
inextricably intertwined with the other claims already on 
appeal to the Board based upon direct and actual exposure to 
Agent Orange in service which are remanded herein to the 
originating agency for further specified development.  The 
matter of service connection for prostate cancer and residual 
conditions based upon direct, actual exposure to Agent Orange 
is hereby also remanded to the originating agency for 
appropriate further action in connection with the other, 
remanded claims based upon the same factual premise.  

The issues of entitlement to service connection for arthritis 
of the left hip and knee, for diabetes and a skin condition 
due to exposure to Agent Orange in service, and for 
depression secondary to prostate cancer are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  By rating action dated in March 1999, service connection 
was granted for prostate cancer due to the appellant's 
exposure in service to herbicides; this action was based upon 
the legal presumption of exposure to herbicides set forth at 
38 C.F.R. § 3.307(a)(6)(iii) pertaining to veterans who had 
"Service in the Republic of Vietnam."  

2.  The appellant's active naval service did not include 
"Service in the Republic of Vietnam" as defined at 
38 C.F.R. § 3.307(a)(6)(iii), and he is not now, and never 
has been, entitled to the legal presumption of exposure to 
herbicides set forth at 38 C.F.R. § 3.307(a)(6)(iii).  

3.  The initial March 1999 grant of service connection for 
prostate cancer was clearly and unmistakably erroneous.  

4.  By rating action dated in March 2003, the RO properly 
severed service connection for prostate cancer and various 
residual disabilities based upon a finding of CUE (the burden 
being upon the Government) in the March 1999 rating action.  

5.  The predominant disability picture of the service-
connected digestive disability is a postgastrectomy syndrome 
which is manifested by occasional episodes of diarrhea, 
dizziness and epigastric distress with no more than mild 
circulatory symptoms or continuous mild manifestations.  

6.  There is no objective medical evidence of severe 
postgastrectomy disability associated with weight loss, 
anemia, malnutrition, or hypoglycemic symptoms.  

7.  The severity of the overall service-connected digestive 
disability more nearly approximates the criteria for the 
current 40 percent rating rather than the next higher rating 
of 60 percent.  


CONCLUSIONS OF LAW

1.  Entitlement to restoration of service connection for 
prostate cancer and various residual disabilities is not 
established.  38 C.F.R. § 3.105(d) (2005).  

2.  Entitlement to a rating in excess of 40 percent for the 
postoperative residuals (post hemigastrectomy and vagotomy) 
of duodenal ulcer disease, including irritable bowel 
syndrome, is not established.  38 U.S.C.A. § 1155 (West 
2005); 38 C.F.R. §§ 4.1, 4.7, 4.113, and 4.114, Diagnostic 
Codes 7308 & 7319 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

Initially, the Board notes that the VCAA and the regulations 
implementing it are not applicable to CUE/severance claims.  
Cf.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
The present severance case is limited to the application of 
the controlling legal criteria to undisputed (and therefore 
fully developed) facts.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).  

As pertains to the increased rating claim, the record 
reflects that through various letters, the statement of the 
case and supplements thereto, VA has notified the appellant 
of the evidence and information needed to substantiate the 
current claim, the information he should provide to enable VA 
to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence and information on his 
behalf, and the evidence that the appellant should submit if 
he did not desire VA to obtain the evidence on his behalf.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

During the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for irritable 
bowel syndrome, but he was not provided with pre-decision 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the veteran has been 
prejudiced thereby).  The RO, in effect, granted service 
connection for irritable bowel syndrome in the March 2004 
rating decision, evaluating the disorder as postoperative 
residuals (post hemigastrectomy and vagotomy) of duodenal 
ulcer disease, including irritable bowel syndrome, and 
increasing the rating to 40 percent.  The Board finds that 
the appellant is not prejudiced by a decision by the Board 
herein, as the appellant received notice via the January 
2005 statement of the case as to the requirements for a 
higher rating, what the evidence showed, and why a rating in 
excess of 40 percent was not warranted.  As noted below, the 
appellant notified VA in a January 2005 submission that he 
had previously furnished VA all evidence he had in regard to 
this claim.  Further, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

Moreover, the appellant has been accorded an official VA 
examination in connection with the current increased rating 
claim, and extensive VA medical records have also been 
obtained and reviewed.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
present claim, and the Board is also unaware of any such 
outstanding evidence or information.  The appellant specified 
in January 2005 that he had no additional evidence to submit 
in support of his increased rating claim.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issue was initially 
adjudicated by the RO in March 2004.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in January 2005 after the appellant 
specified that he had no further evidence to submit in 
support of his increased rating claim.  There is no 
indication or reason to believe that that the ultimate 
decision of the originating agency on the merits of this 
claim would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that VA has properly processed 
the increased rating claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

A.  Severance of Service Connection:

Previous determinations which are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior decision will be reversed or amended.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a).  

As pertinent to the present appeal, service connection will 
be severed only where the evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  38 C.F.R. § 3.105(d).  

CUE is an administrative failure to apply the correct 
statutory or regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  The Court has pointed out that CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

By rating action dated in March 1999, service connection was 
granted for prostate cancer due to the appellant's exposure 
in service to herbicides.  The evidence at that time 
indicated that the appellant's prostate cancer was initially 
diagnosed in 1998, more than 20 years after service; and 
there was no medical evidence of record directly linking the 
appellant's prostate cancer to service.  However, prostate 
cancer was at that time (as now) listed at 38 C.F.R. 
§ 3.309(e) among the diseases recognized as being associated 
with exposure to certain herbicide agents.  The sole basis 
for the RO's allowance of the claim was the legal presumption 
established by 38 C.F.R. § 3.307(a)(6)(iii) holding that 
veterans who had "Service in the Republic of Vietnam" are 
presumed to have been exposed to herbicide agents during such 
service.  The term "Service in the Republic of Vietnam" 
includes service in the waters offshore if the conditions of 
that service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

The evidence establishes, and the appellant does not dispute, 
that, although he served on the aircraft carrier U.S.S. BON 
HOMME RICHARD (CV-31) in the waters offshore from Vietnam, 
the conditions of this service did not involve actual duty or 
visitation within the Republic of Vietnam.  Accordingly, the 
appellant's active naval service did not include "Service in 
the Republic of Vietnam" as defined at 38 C.F.R. 
§ 3.307(a)(6)(iii), and he is not now, and never has been, 
entitled to the legal presumption of exposure to herbicides 
set forth at 38 C.F.R. § 3.307(a)(6)(iii).  This matter is 
absolutely clear from the plain language of the regulation 
and is not debatable.  Thus, the favorable March 1999 rating 
action granting service connection for prostate cancer due to 
exposure in service to herbicide agents was erroneously based 
upon the legal presumption of exposure to herbicides set 
forth at 38 C.F.R. § 3.307(a)(6)(iii) pertaining to veterans 
who had "Service in the Republic of Vietnam."  The Board 
therefore finds that the initial March 1999 grant of service 
connection for prostate cancer and various residual 
disabilities was clearly and unmistakably erroneous.  

By rating action dated in March 2003, the RO properly severed 
service connection for prostate cancer and various residual 
disabilities based upon a finding of CUE (the burden being 
upon the Government) in the March 1999 rating action.  The 
Board hereby affirms that action in this appeal.  As 
previously noted, the appellant has now asserted new claims 
based upon allegations of his actual (not presumed) exposure 
to Agent Orange in service, and those claim have not yet been 
fully developed or resolved.  

B.  Increased Rating:

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with regard 
to that disorder, the primary concern in a claim for an 
increased evaluation for a service-connected disability is the 
present level of disability.  The Court has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in § 4.14.  38 C.F.R. § 4.113.  

Ratings under the diagnostic codes 7301 to 7329, inclusive, 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

Under Diagnostic Code 7308 of the Rating Schedule, pertaining 
to post gastrectomy syndromes, severe disability associated 
with nausea, sweating, circulatory disturbances after meals, 
diarrhea, hypoglycemic symptoms and weight loss with 
malnutrition and anemia warrant a 60 percent rating.  
Moderate disability characterized by less frequent episodes 
of epigastric disorders with characteristic mild circulatory 
disturbances after meals, but with diarrhea and weight loss 
warrant a 40 percent rating.  A rating higher than 60 percent 
is not available under this diagnostic code.  38 C.F.R. 
§ 4.114, Diagnostic Code 7308.  

A rating in excess of 30 percent is not provided for 
irritable colon syndromes.  38 C.F.R. § 4.114, Diagnostic 
Code 7319.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted below.  

Service connection has been granted for the postoperative 
residuals (post hemigastrectomy and vagotomy) of duodenal 
ulcer disease, including irritable bowel syndrome, currently 
rated 40 percent disabling under Diagnostic Code 7308 of the 
Rating Schedule.  The ulcer surgery was performed in the 
1960's.  The current claim seeking an increased rating was 
filed in July 2003.  

The appellant was accorded an official VA examination in 
October 2003.  His past medical and surgical history was 
reviewed; and he complained of some reflux symptoms, for 
which he had never seen a physician, and of some recent 
weight loss, which is not documented in his medical records.  
He reported occasional diarrhea, once or twice weekly, which 
he believed was related to his hemigastrectomy and vagotomy, 
and occasional dizziness; but he denied hematemesis or 
melena.  He did not appear to be anemic.  The examiner 
reported that, although the appellant had an irritable bowel 
syndrome in the form of a dumping syndrome with diarrhea and 
weakness, the predominant disability consisted of belching 
after meals, which the appellant treated with over-the-
counter antacids.  

An upper GI series dated in November 2003 disclosed evidence 
of the past surgeries (post hemigastrectomy with patent 
gastrojejunostomy) with filling of both efferent and afferent 
limbs.  No reflux or hiatal hernia was noted at this time.  
No evidence of reflux disease was found.  Subsequently, 
service connection for acid reflux disease was denied in 
March 2004, and this determination was not appealed.  

Extensive VA outpatient treatment records dating up to 2005 
are of record.  These medical records reflect treatments for 
multiple medical problems, including diabetes, hypertension, 
renal insufficiency, hypercholesterolemia, gout, and prostate 
cancer; they reflect very few digestive complaints or 
treatments for the service-connected digestive disability.  
Complaints of abdominal pain were related to the appellant's 
prostate condition.  It was repeatedly reported in these VA 
medical records that the appellant had no urinary or bowel 
complaints, and a digestive disability was not listed among 
his current medical problems requiring treatment.  

On a VA outpatient visit in August 2004, the appellant 
weighed 204 pounds (on his discharge medical examination in 
July 1966, it was reported that the appellant was 69 inches 
tall), and it was reported that he had experienced no recent 
weight gain or loss.  He did not report any night sweats or 
bowel complaints, although occasional episodes of dizziness 
persisted.  

Although the appellant has contended that the symptoms he 
experiences as a result of his service-connected 
postoperative digestive disability warrant a 60 percent 
rating under Diagnostic Code 7308, the relevant medical 
records do not support this assertion.  There is no competent 
medical evidence, for example, of anemia or weight loss; and, 
at 204 pounds, the appellant cannot be said to be manifesting 
signs of malnutrition.  Medical evidence of hypoglycemic 
symptoms is also lacking.  Instead, it is reported in the 
relevant medical records that the appellant experiences 
occasional diarrhea, dizziness and epigastric distress, with 
some belching after meals which has been successfully treated 
with over-the-counter antacids.  These medically confirmed 
symptoms are consistent with a 20 percent rating under 
Diagnostic Code 7308, which is elevated to the next higher 
rating of 40 percent in view of the concurrent but subsidiary 
irritable bowel syndrome pursuant to 38 C.F.R. § 4.114.  As 
noted in that regulation, separate ratings for the 
postvagotomy and irritable bowel syndromes are legally 
prohibited.  The current 40 percent rating already exceeds 
the maximum schedular rating of 30 percent assigned for an 
irritable bowel sydrome, alone.  The severity of the overall 
service-connected digestive disability more nearly 
approximates the criteria for a 40 percent rating rather than 
the next higher rating of 60 percent.  Accordingly, the Board 
will affirm on appeal the current 40 percent rating.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the 
impairment of the appellant's earning capacity due to the 
disability at issue.  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Restoration of service connection for prostate cancer and 
several residual disabilities is denied.  

A rating in excess of 40 percent for the service-connected 
postoperative digestive disability is denied.  


REMAND

As discussed above, the appellant is not, and never has been, 
entitled to the legal presumption of exposure to herbicides 
set forth at 38 C.F.R. § 3.307(a)(6)(iii).  However, the 
appellant is currently claiming that he was directly exposed 
to Agent Orange when he came in contact with the herbicide 
while serving on the U.S.S. BON HOMME RICHARD (CV-31), which 
was allegedly transporting the chemical to Vietnam at the 
time.  While it seems strange on first impression that an 
aircraft carrier would be used for such a purpose, it is 
certainly not impossible; and the appellant's representative 
has correctly pointed out that VA's duty to assist the 
appellant in the development of evidence to support his 
various Agent Orange-related claims requires VA to make 
reasonable efforts to obtain the ship's logs and other 
records in order to determine whether or not the ship was 
transporting Agent Orange at the time the appellant was 
serving aboard and whether or not the appellant came in 
direct contact with the chemical at that time.  See the 
attorney's written arguments dated July 14, 2003, and VA 
Form 9, dated March 27, 2004.  

Moreover, in view of the Board's current action in affirming 
the severance of service connection for prostate cancer, the 
additional issue of entitlement to service connection for 
depression secondary to prostate cancer must also be remanded 
pending the outcome of the appellant's new claim seeking 
service connection for prostate cancer as a result of direct 
exposure to Agent Orange in service, which has also been 
remanded to the RO for further action.  

Service connection for arthritis of the left hip and knee has 
been denied on the grounds that the disability was initially 
diagnosed in January 2002, 26 years after service.  In his 
substantive appeal (VA Form 9, dated in January 2005), the 
appellant has argued that traumatic arthritis can initially 
present many years after the precipitating injury, and he 
allegedly attached two Internet articles to this effect.  
However, no such Internet articles are attached to this VA 
Form 9, nor are they reflected anywhere else in the current 
evidentiary record.  The appellant must be notified of this 
and given the opportunity to submit this evidence in support 
of his appeal.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claims, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession and including the Internet 
articles concerning the delayed onset of 
traumatic arthritis which were not 
attached to the January 2005 VA Form 9, 
as stated above.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also contact 
the service department in order to obtain 
and incorporate into the claims files 
copies of the ship's logs of the U.S.S. 
BON HOMME RICHARD or any other 
documentary evidence provided by the 
service department in order to determine 
whether or not the ship was transporting 
Agent Orange at the time the appellant 
was serving aboard and whether or not the 
appellant came in direct contact with the 
chemical at that time.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claims on a de 
novo basis without reference to prior 
adjudications.  After completing 
appropriate development, the AMC or the 
RO should also adjudicate the new claim 
seeking service connection for prostate 
cancer based upon the appellant's alleged 
direct exposure to the herbicide Agent 
Orange in service.  If this determination 
is not favorable to the appellant, a 
written explanation of the reasons and 
bases for that determination should be 
provided to the appellant and his 
representative, together with an 
explanation of his appellate rights.  If 
a timely notice of disagreement is 
received concerning this new issue, the 
AMC or the RO should proceed with 
procedural development for possible 
appellate review by the Board on this new 
issue as well as on the issues already in 
appellate status.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


